Citation Nr: 1812913	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction over this claim is currently with the RO in Phoenix, Arizona.

In November 2017, the Veteran testified in a Travel board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (West 2012) and 38 C.F.R. § 20.900(c) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of service connection for PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (West 2012); 38 C.F.R. § 3.159(c), (d) (2017).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2017).

In this case, the Veteran did not engage in combat with the enemy, nor does he so contend.  The Veteran's alleged in-service stressors have not been corroborated; however, the Veteran has presented statements concerning the in-service stressors, which he described as causing "fear, helplessness, horror, and terror."  See November 2011 VA Treatment Record.  

During the course of the claim and appeal, the Veteran has remained largely consistent in the description of the alleged stressors.  See November 2011 VA Treatment Record; see February 2012 VA Form 21-0781; see October 2014 Correspondence; see also November 2017 Hearing Transcript.  First, in approximately 1953 to 1955, the Veteran was assigned to the 68th Bomb Wing, 68th A&E Maintenance Squad.  At that time, the Veteran reported that, while flying a mock bombing/photo reconnaissance mission over the Northern Shore of Portugal, the B-47 aircraft encountered extreme turbulence (from high altitude thermal causing a steep dive) at approximately 40,000 feet, and began a downward spiral.  He indicated that the aircraft descended to about 4,000 to 6,000 feet before the pilot was able to level the B-47 aircraft.  The Veteran further reported that he saw his life flash before him and believed he would die before the pilot was able to level the aircraft.

Second, in approximately March 1957, while assigned to the 379th Bombardment Wing, 379th A&E Maintenance Squadron, the Veteran reported that he was deployed to Sidi Slimane Air Base in Morroco in support of the Suez Canal Crisis.  There, as the night guard supervisor, he was instructed to shoot first and assess the situation after.  One night, the Veteran alleged that he and fellow servicemen guards witnessed an intruder scaling the water tower.  The Veteran heard a gunshot and he and the fellow guards fired at the intruder until the intruder fell from the wall.  Later, the Veteran indicated that the other two fellow servicemen guards reported to him that they each shot away from the intruder, leaving the Veteran to believe that he had killed the intruder.  The Veteran reported that it caused him guilt and shame to take another life.

These alleged experiences, considered together, appear to meet the new criteria that the Veteran must have experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from small arms fire, and these events caused the Veteran to be in a state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  Accordingly, in light of the amendment to VA regulations discussed above, another remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.

Further, while the Board acknowledges the Veteran's contention that he was diagnosed with PTSD, the November 2011 VA treatment record purporting to advance a PTSD diagnosis was rendered by a VA staff social worker (licensed clinical social worker), and the record does not indicate that the diagnosis was rendered in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125.  In this case, it is at least unclear whether the Veteran has a current diagnosis of PTSD for VA compensation purposes.

In addition, in the July 2013 rating decision and July 2015 Statement of the Case, a response from the Joint Services Records Research Center (JSRRC), dated July 11, 2013, is included in the lists of evidence.  However, upon review of the electronic file, to include on VBMS and the Legacy Content Manager Documents (formally, Virtual VA), a copy of the July 11, 2013 response from the JSRRC is not included in the record.  38 U.S.C. § 5103A requires VA to obtain such records unless VA is reasonably certain that such records do not exist or that continued efforts to obtain the records would be futile.  The RO should make arrangements to obtain a copy of the July 11, 2013 JSRRC response.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a copy of the July 11, 2013 JSRRC response.  All reasonable attempts should be made to obtain such record.  If the record cannot be obtained after reasonable efforts have been made, issue a formal determination that such record does not exist or that further efforts to obtain such record would be futile, which should be documented in the electronic file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (West 2012) and 38 C.F.R. § 3.159(e) (2017).

2. If a copy of the July 11, 2013 JSRRC response is unavailable, contact the JSRRC, and any other appropriate agency, to obtain verification of the alleged stressors described above.  Provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.

The AOJ is informed that this includes, if necessary, submitting multiple requests to the JSRRC.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (holding that VA failed in fulfilling its duty to assist when VA did not submit multiple request to the JSRRC).

3. Schedule the Veteran for a VA examination with an appropriate examiner, other than the licensed clinical social worker who conducted the November 2011 VA mental health intake interview.  Request that a psychiatrist or psychologist review the electronic file in connection with the examination.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  All indicated tests or studies should be performed.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to render opinions as whether it is at least as likely as not (a 50 percent probability or greater) that:

a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; and

b) the claimed stressor is adequate to support a diagnosis of PTSD; and

c) the Veteran's PTSD symptoms are related to the claimed stressor; or

d) any currently diagnosed PTSD first manifested during the Veteran's period of active service from May 1953 to May 1957, and/or any currently diagnosed PTSD is causally (etiologically) related to events during a period of active service.

If the Veteran does not have currently diagnosed PTSD in accordance with the DSM, the VA examiner should so state.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
For each opinion rendered, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for PTSD.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

